United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-768
Issued: November 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal of a December 22, 2009 decision of
the Office of Workers’ Compensation Programs, finding that her request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the December 22, 2009 decision. The Board does not
have jurisdiction over a decision on the merits of the claim.1
ISSUE
The issue is whether the Office properly determined appellant’s request for
reconsideration was untimely and failed to establish clear evidence of error.

1

The last merit decision was a Board decision dated June 21, 1988. The Board has jurisdiction over final
decisions of the Office. See 20 C.F.R. § 501.2(c). For Office decisions issued prior to November 19, 2008, a
claimant had one year to file an appeal. An appeal of Office decisions issued on or after November 19, 2008 must
be filed within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated June 21, 1988, the
Board affirmed an Office decision dated June 24, 1987 that terminated appellant’s compensation
effective November 23, 1985.2 The Office found a conflict between Attending Orthopedic
Surgeon Dr. James Schneider and a second opinion referral physician, Dr. Charles Owen, an
orthopedic surgeon. In the June 24, 1987 decision, the hearing representative found the weight
of the evidence was represented by Referee Physicians Dr. Lawrence Petrakis, Dr. David
Chittenden and Dr. Don Wilson.
On April 20, 2009 the Office received evidence previously of record and an October 14,
1987 report from Dr. Schneider. In an October 14, 1987 report, Dr. Schneider provided results
on examination and diagnosed chronic lumbosacral sprain and medial meniscus tear of the left
knee. He indicated his findings and opinions as reported in his February 12, 1987 report which
remained essentially unchanged.
By letter dated April 24, 2009, the Office advised appellant that she could file a request
for reconsideration. In an undated letter received by the Office on October 1, 2009, appellant
requested reconsideration of her claim. She stated that the Office had lost, misplaced or hidden
her appeals and had misquoted or ignored Dr. Schneider’s reports.
By decision dated December 22, 2009, the Office found appellant’s request for
reconsideration was untimely filed. It further found that she was not entitled to merit review as
her reconsideration request did not establish clear evidence of error.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.3 The employee shall exercise this right through a request to
the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”4
Section 8128(a) of the Act5 does not entitle a claimant to a review of an Office decision
as a matter of right.6 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.7 The Office, through regulations,
2

Docket No. 88-256 (issued June 21, 1988). The Board adopted the findings and conclusions of the Office
hearing representative.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.605 (1999).

5

5 U.S.C. § 8128(a).

6

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”

2

has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a) of
the Act.8 As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought. The Office will consider an untimely application only if the application demonstrates
clear evidence of error on the part of the Office in its most recent merit decision. The application
must establish, on its face, that such decision was erroneous.9
The term clear evidence of error is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.10 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.11 The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office such that the Office
abused its discretion in denying merit review in the face of such evidence.12
ANALYSIS
Appellant submitted an undated application for reconsideration received by the Office on
October 1, 2009. The last decision on the merits of the claim was the Board’s June 21, 1988
decision. To file a timely application for reconsideration, appellant had one year from the
Board’s decision. Although appellant referred generally to lost or misplaced “appeals,” there
was no evidence presented that she timely filed an application for reconsideration. The Board
finds the Office properly determined the application for reconsideration received on October 1,
2009 was untimely filed.
Since the application was untimely, appellant is not entitled to a merit review unless the
application demonstrates clear evidence of error. According to her, the Office had misquoted or
ignored Dr. Schneider’s reports without providing specific examples of how the reports were
misquoted. Appellant stated that the Office ignored Dr. Schneider’s “last reports” and she had
new medical evidence. It is not clear to what specific new evidence she was referring in her
reconsideration request. The Office reviewed Dr. Schneider’s October 14, 1987 report, which
had been previously submitted but was not before the hearing representative at the time of the
June 24, 1987 decision and therefore not reviewed by the Board in its June 21, 1988 decision.
To the extent appellant is arguing the October 14, 1987 report showed clear evidence of error,
8

5 U.S.C. §§ 8101-8193.

9

20 C.F.R. § 10.607.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (January 2004).

11

D.O., 60 ECAB

12

Gregory Griffin, 41 ECAB 186 (1989), petition for recon., denied, 41 ECAB 458 (1990).

(Docket No. 08-1057, issued June 23, 2009); Robert F. Stone, 57 ECAB 292 (2005).

3

the Board finds no evidence to support this claim. The Board notes that Dr. Schneider was on
one side of conflict that was resolved by a panel of referee physicians. Additional reports from a
physician on one side of the conflict that is properly resolved by a referee physician are generally
insufficient to overcome the weight accorded the referee’s report or create a new conflict.13
Even evidence sufficient to create a conflict would not, as noted above, establish clear evidence
of error. Moreover, Dr. Schneider referred to the findings in his February 12, 1987 report, which
was reviewed by the hearing representative and the Board in its prior decision.
The Board accordingly finds that appellant has not established clear evidence of error in
this case. The Office properly denied the application for reconsideration without merit review of
the claim.
On appeal, appellant stated that she had requested reconsideration on August 10, 1988
and the Office had ignored her request. The letter dated August 10, 1988 was addressed to the
Board “again appealing your decision.” There is no evidence that appellant submitted a
reconsideration request to the Office within one year of the June 21, 1988 Board decision. The
appeal rights to the June 24, 1987 Office decision clearly explained the procedure with respect to
requesting reconsideration.14 Appellant argues that there was error with respect to her claim, but
the Board finds the application for reconsideration was untimely and appellant did not establish
clear evidence of error in the termination of compensation effective November 23, 1985.
CONCLUSION
The Board finds the Office properly determined appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.

13

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

14

The Board also noted in its June 21, 1988 decision that appellant could submit additional evidence to the Office
and request reconsideration.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2009 is affirmed.
Issued: November 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

